CACHE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, April 2, ASSETS Current assets: Cash and equivalents $ $ $ Marketable securities Certificate of deposits - restricted Receivables, net Income tax receivable Inventories, net Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Intangible assets, net Other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $ Note payable - - Accrued compensation Accrued liabilities Total current liabilities Note payable - - Other liabilities Commitments and contingencies STOCKHOLDERS' EQUITY Common stock Additional paid-in capital Retained earnings Treasury stock, at cost Total stockholders' equity Total liabilities and stockholders' equity $ $ $ CACHE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS 13 Weeks Ended 13 Weeks Ended March 31, April 2, Net sales $ $ Cost of sales, including buying and occupancy Gross profit Expenses Store operating expenses General and administrative expenses Total expenses Operating loss Other income (expense): Interest expense - Interest income Loss before income taxes Income tax benefit Net loss $ $ Basic loss per share $ $ Diluted loss per share $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding
